The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims lack adequate support in the specification.  There is no dose in claims 1-4, 6, 11-20. The claims invite one of ordinary skill to use any known process to establish a dose that would produce the expected result: “at least 0.375 ug/ml for a 24-hour period” “in a lung of the subject.”  The specification fails to establish nexus between a dose(s), dosing regimen and the expected result. There is no conclusive evidence in the specification in support of the doses (5, 7-10) or the dosing regimens in claims (2-12,18-19) establishing nexus between the claims and the expected result.  No assay is performed with the dose(s) and dosing regimens showing the expected result in the lung of a subject.
Claim 17, cites as follows:

    PNG
    media_image1.png
    195
    787
    media_image1.png
    Greyscale

The inhibitors, interferons and viral proteins are non-limiting because the claim embraced all the inhibitors, interferons and viral proteins, known today and those that may be discovered in the future. While some of the specific inhibitors within each class are known in the art, not all the inhibitors, interferons and viral proteins embraced by the claim are known. Also, how to make or where to obtain all the inhibitors, interferons and viral proteins embraced by the claim, are not disclosed in the specification. There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
To ascertain the inhibitors, interferons and viral proteins, one must read the specification and other external sources into the claim contrary to several precedent decisions by the US courts. By adding the specific inhibitors, interferons and specific viral proteins to the claim the rejection would be overcome.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 For the reasons set forth above applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A broad claim is not indefinite if the metes and bound of the claim can be ascertain. 
Claims 1-3, 7-8, 16, 18-20, are drawn to providing an antiviral agent to the subject. It is not clear what applicant intends to claim. Providing an antiviral agent to a subject does not mean it was administered to the subject. Appropriate correction is required.
Claim 17, is an invitation to a skilled artisan to perform experiments using any known procedure to identify the applicable specific inhibitors, interferons and viral proteins.  Such may be performed in the future. Hence, the claim embraced inhibitors, interferons and viral proteins that may be discovered in the future. By adding specific inhibitors, interferons and viral proteins to the claim, the rejection would be overcome. However, such may raise the issue of new matter. 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deans et al., US 2019/0209598 A1, in view of Li et al., Biomed. & Pharmacotherapy (2019) 116, 108982, pp. 1-6; Adcock et al., Antiviral Res. (2017), 138, pp. 47-56; Kumar et al., CA3094104 A1; and Guidance for Industry. Office of New Drugs, Center for Drugs Evaluation and Res. (CDER), FDA (2005) pp. 1-27, [Guidance]. 
Applicant claims treatment of respiratory viral infection (RVI) by administering brequinar (BQR) or salt thereof. The dose is sufficient to maintain at least 0.375 ug/mL for a 24-hour period in a lung of the subject (expected outcome of the treatment).  In preferred embodiments, different dosing regimens are claimed (claims 2-12, 18-19); an antiviral agent is further administered (claim 16); different viral agents are claimed (claims 13-15); class of different antiviral agents are claimed (claim 17); and the salt is sodium (claim 20). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Deans et al., teach treatment of broad spectrum viral infections by administering a dihydroorotate dehydrogenase (DHODH) inhibitors in combination with an inhibitor of protein in the pyrimidine salvage pathway. The treatment is for a variety of conditions in which inhibition or treatment of viral infections is desired in a mammal (e.g. human). Another antiviral agent may be further administered.  Examples of viral agents are disclosed at [0049]-[0054] and antiviral agents are at [0068]-[0070]. See the entire document, particularly [0005]-[0013]; [0073]-[0078]; [00131]-[0135].
Li et al., teach treatment of Cantagalo virus,  Denge, vesicular stomatitis, Zika, Ebola or hepatitis virus with BQR. It inhibits DHODH activity, a rate-limiting step in the de novo synthesis of pyrimidines, by depleting cellular pyrimidine pool needed for RNA and DNA synthesis.  50ug of BQR provides 25% protection for 5 days after exposure to foot-and-mouth disease virus (FMDV). It severely inhibited production of FMDV and acted at the very early stages of replication in both in vitro and in vivo assays. 50uM of BQR provides 50% protection with no cytotoxicity. See the entire document, particularly abstract, col. 2 of introduction, and page 4, col. 1 of discussion.
Adcock et al., teach treatment of Zika virus (ZIKV) by broad spectrum antiviral agents. Of the 727 compounds (NIH clinical collection) screened BQR showed the most robust anti-ZIKV activity (EC50 of 0.08uM). See the entire document, particularly abstract, table 1; sect 3.4. 
Kumar et al., teach a method of determining the dosing of a therapeutic agent e.g. BQR or sodium salt thereof to provide effective therapeutic level in a subject for more than 72 hours. The effective therapeutic level is at least 25 ng/mL. The dosing may be a single dose, divided or multiple doses, formulated for oral or intravenous administration. Another antiviral agent may be further administered. The method is applicable for determining the dosing of a therapeutic agent for any disorder. See the entire document, particularly abstract, introduction, and the claims. 
[Guidance] teach algorithm process for deriving the maximum recommended starting dose (MRSD) for first-in-human clinical trials of new drugs in adult healthy volunteers. It provides conversion factors for human equivalent dose (HED) and a strategy for selecting MRSD for adult healthy volunteers. See the entire document, particularly introduction, background, overview and table1.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Deans et al., is that the prior art does not teach BQR. Also applicant claims expected outcome of the treatment. 
The difference between the instant invention and Li et al., and Adcock et al., is that applicant claims treatment of RVI instead of broad viral infection by the prior arts.  Also applicant claims expected outcome of the treatment. 
The difference between the instant invention and Kumar et al., and [Guidance] is that applicant claims expected outcome of the treatment while the prior arts teach how to derive the effective dose that would produce such outcome.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts, well-known knowledge of conventional techniques of deriving MSRD for a new drug and the problem applicant wanted to solve: applicant wanted to avoid the prior arts.
The expected outcome is due to inherent property of BQR. It can be read from the subject’s medical record or derive by routine medical laboratory procedures.  Under the US patent practice expected result is not given patentable weight, In re Milton 67 USPQ2d 1614 (Fed. Cir. 2003).  
Broad spectrum viral infections by Deans et al., and Li et al., embraced RVI. There is no negative teaching away from RVI by the prior arts. The selection of RVI or any viral infection is an obvious modification available for the preference of an artisan. The selection is motivated from knowing that the prior arts treat broad spectrum viral infections.
Deans et al., teach treatment of broad spectrum viral infections with a DHODH inhibitor and an inhibitor of protein in the pyrimidine salvage pathway. Li et al., teach inhibiting DHODH activity, a rate-limiting step in the de novo synthesis of pyrimidines, depletes cellular pyrimidine pool needed for RNA and DNA synthesis. Therefore, one of ordinary skill would have known and be motivated to select inhibitors of DHOH form the teachings by Deans et al., particularly Li et al. 
Li et al., teach 50ug of BQR provides 25% protection for 5 days after exposure to FMDV and 50uM of BQR provides 50% protection with no cytotoxicity. Adcock et al., teach treatment of ZIKV by broad spectrum antiviral agents. Of the 727 compounds (NIH clinical collection) screened BQR showed the most robust anti-ZIKV activity (EC50 of 0.08uM). Therefore, one of ordinary skill would have known and be motivated to select BQR form the teachings by Li et al., and Adcock et al.

Kumar et al., teach a method for determining the dosing of a therapeutic agent e.g. BQR or sodium salt thereof to provide effective therapeutic level in a subject for more than 72 hours, e.g. at least 25 ng/mL. [Guidance] teach algorithm process for deriving the MRSD for first-in-human clinical trials of new drugs in adult healthy volunteers. It provides conversion factors for HED and a strategy for selecting MRSD for adult healthy volunteers. Therefore, one of ordinary skill would have known and be motivated to use the process by Kumar et al., or [Guidance] to select the dosing that would produce the claimed expected results at the time the invention was made. 
The invention is no more than a selective combination of prior arts, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Applicant use the process by Kumar et al., or [Guidance] to select the dosing that would produce the expected result and claim it in similar treatments by Li et al., and Adcock et al. The motivation for the selective combination is to avoid the prior arts.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques by Kumar et al., or [Guidance] in predicting effective dose of BQR that would produce the claimed expected result. Such is deemed invention of reasoning not of creativity, KSR, supra. Per Kumar et al., the method is applicable to any therapeutic agent for any disorder.
Therefore, the claims are not allowable over the combination of the prior arts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, of 17/207,500, and claims 1-20, of 17/207,504. Although the claims at issue are not identical, they are not patentably distinct from each other because, the expected results in the instant and US ‘500, are not limitations over the claims in US ‘504.  They are due to inherent property of the administered drug.   Under the US patent practice, inherent property is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  Also, under the US patent practice expected result is not given patentable weight, In re Milton 67 USPQ2d 1614 (Fed. Cir. 2003).  
The different doses in the instant claims 5, 7-10 are not patentable over the dose in claims 1-21 of US ‘504. Establishing a dose is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It takes no more than tradition technique for medical practitioners to establish doses.  There is no dose in the instant claims 1-4, 6, 11-20, and therefore embraced the dose in US ‘504. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
August 1, 2022